385 U.S. 19 (1966)
McGILL ET AL.
v.
RYALS, SHERIFF, ET AL.
No. 381, Misc.
Supreme Court of United States.
Decided October 17, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF ALABAMA.
Vernon Z. Crawford, Morton Stavis, William M. Kunstler, Arthur Kinoy and Benjamin E. Smith for appellants.
Truman Hobbs for appellees.
PER CURIAM.
The appeal is dismissed for want of jurisdiction because the case was not appropriate for a three-judge court.
MR. JUSTICE DOUGLAS is of the opinion that a three-judge court was properly convened and would affirm the judgment of the lower court.